                                  Case 5:16-cr-00047-EJD Document 205 Filed 10/15/19 Page 1 of 1




  UNITED STATES DISTRICT COURT                                                                          TRANSCRIPT ORDER                                                                           COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                               Please use one form per court reporter.                                                                 DUE DATE:
                 CAND 435                                                                           CJA counsel please use Form CJA24
             (CAND Rev. 08/2018)                                                                Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                  3. CONTACT EMAIL ADDRESS
Sarah Thompson                                                                  (415) 362-6252                                                              admin@sugarmanandcannon.com
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                                3. ATTORNEY EMAIL ADDRESS
Christopher J. Cannon                                                            (415) 362-6252                                                             chris@sugarmanandcannon.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                  5. CASE NAME                                                                                6. CASE NUMBER
Sugarman & Cannon
737 Tehama Street Unit 3                                                                                    USA v. Chang et al                                                                          cr-16-00047-ejd
San Francisco, CA 94103
                                                                                                           8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND &+(&.%2; ȹޫ FTR                                        ޫ APPEAL           ✔ CRIMINAL
                                                                                                                              ޫ                  ޫ In forma pauperis (NOTE: Court order for transcripts must be attached)
Irene Rodriguez                                                                                            ޫ NON-APPEAL       ޫ CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.        SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                             c.          DELIVERY TYPE ( Choose one per line)
                                                                                                   with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE             TYPE                    PORTION                       PDF         TEXT/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARY         14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,    (email)         (email)               (email)       (web)     (30-day)                   (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g. witness or time)                                                                  ●
08/14/2019           EJD             Trial                                                    {            {           {          {           {           {               {         {          {         {            {          {
                                                                                          ● ● ● ● ● ●




                                                All

                     EJD             Trial                                                    {            {           {          {           {           {               {         {          {         {            {          {
                                                                                                                                                         ● ● ● ● ●


08/19/2019                                      All

08/20/2019           EJD             Trial      All                                           {            {           {          {           {           {               {         {          {         {            {          {
08/21/2019           EJD             Trial      All                                           {            {           {          {           {           {               {         {          {         {            {          {
08/23/2019           EJD             Trial      All                                           {            {           {          {           {           {               {         {          {         {            {          {
                                                                                              {            {           {          {           {           {               {         {          {         {            {          {
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:
 On 8/14/2019 Exclude Transcript for Cher Wang cross exam only, as we have already requested for this part of the transcript. ** ( Please make sure to
 include direct examination of Cher Wang). On 8/21/2019 Exclude Transcript for Kikugawa Testimony,as we have also already request this part of the transcri


ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                                12. DATE
11. SIGNATURE
                 /s/ Christopher J. Cannon                                                                                                                                          10/04/2019


         Clear Form                                                                                                                                                                            Save as new PDF
